UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Commission file number 001-08454 ACCO Brands Corporation (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 36-2704017 (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, Illinois 60069 (847)541-9500 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K/A or any amendments to this Form 10-K/A. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule12b-2 of the Exchange Act). Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo þ As of June30, 2011, the aggregate market value of the shares of Common Stock held by non-affiliates of the registrant was approximately $282 million. As of February1, 2012, the registrant had outstanding 55,480,751 shares of Common Stock. EXPLANATORY NOTE ACCO Brands Corporation (“ACCO Brands” or the “Company”) is filing this Amendment No.1 to its Annual Report on Form10-K for the year ended December31, 2011 (the “2011 Annual Report”) to include certain information required to be contained in PartIII, Items 10, 11, 12, 13 and 14, of Form 10-K.ACCO Brands had previously reported that information to be contained therein would be incorporated by reference to its definitive proxy statement for its 2012 annual meeting of stockholders.However, in connection with the proposed merger of the Consumer& Office Products Business of MeadWestvaco Corporation (“MCOP”) into the Company, the Company hereby amends its previously filed Annual Report on Form 10-K to include the information required by PartIII in order to permit such information to be incorporated by reference, as applicable, into the Company’s Registration Statement on Form S-4 related to the MCOP merger.This Amendment to the 2011 Annual Report contains only Items10, 11, 12, 13 and 14 of Form10-K, and ACCO Brands is not amending or supplementing any other information in its previously filed 2011 Annual Report. Table of Contents PART III 1 ITEM 10. Directors, Executive Officers and Corporate Governance 1 ITEM 11. Executive Compensation 7 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 41 ITEM 14. Principal Accountant Fees and Services 43 SIGNATURES 44 EXHIBITINDEX PART III ITEM 10. Directors, Executive Officers and Corporate Governance Information with Respect to Directors Our Board of Directors currently consists of nine members.Our By-laws provide that the Board of Directors may consist of not less than eight nor more than eleven members.It is anticipated that each of our currently serving directors will be nominees for election as a director at the 2012 annual meeting of stockholders. The following paragraphs provide information as of the date of this Form10-K/A about each member of our Board of Directors.The information presented includes information about each director’s age, positions held, principal occupation and business experience for the past five years, the year first elected as a director of ACCO Brands and the names of other publicly held companies of which he or she currently serves as a director or has served as a director during the past five years.In addition, the information presented below includes details on each director’s specific experience, qualifications, attributes, and skills that led our Board to the conclusion that he or she should serve as a director in light of our business and structure.We also believe that all of our directors have a reputation for integrity, honesty, and adherence to high ethical standards.They each have business acumen and an ability to exercise sound judgment and a commitment of service to ACCO Brands Corporation and its Board. Information about the number of shares of common stock beneficially owned by each director appears under the caption “Security Ownership of Certain Beneficial Owners, Directors and Executive Officers” in Item12 of this report.There are no family relationships among any of the directors and executive officers of ACCO Brands. ROBERTJ. KELLER, Chairman of the Board and Chief Executive Officer; Director since 2005 Mr.Keller, age 58, has served as Chairman and Chief Executive Officer since October, 2008, was Chairman in Septemberand Octoberof 2008, and served as Presiding Independent Director of the Board from May, 2008 until September, 2008.Previously, Mr.Keller served as President and Chief Executive Officer and as a director of APAC Customer Services, Inc. from March, 2004 until February, 2008.Mr.Keller served in various capacities at Office Depot, Inc. from February, 1998 through September, 2003, most recently as its President, Business Services Group.We believe Mr.Keller’s qualifications to serve on our Board of Directors include his experience in and knowledge of the office products industry, as a public company director and as a business leader at a number of companies in several industries, including one of our principal customers, Office Depot, Inc., as well as his current role as Chief Executive Officer of the Company. ROBERT H. JENKINS, Presiding Independent Director; Director since 2007 Mr.Jenkins, age 69, has served as Presiding Independent Director since September, 2008.Mr.Jenkins is retired.He served as Chairman, President and Chief Executive Officer of Sundstrand Corporation from 1997 to 1999 and as its President and Chief Executive Officer from 1995 to 1997.Sundstrand is an aerospace and industrial company which merged with United Technologies Corporation in June, 1999, forming Hamilton Sundstrand Corporation.Mr.Jenkins is currently a director of AK Steel Holding Corporation and Clarcor, Inc.He formerly served as a director of Solutia, Inc. from 1997 to 2008.We believe Mr.Jenkins’ qualifications to serve on our Board of Directors include his prior experience as a chief executive officer of a publicly held major industrial firm, his service on other boards of directors of publicly held firms, his extensive corporate governance experience, much of which has been acquired in his role as lead director for AK Steel Holdings Corporation, and his business and 1 operational experience at a number of companies in other industries.His board leadership has been and continues to be invaluable to the Company and the other directors. GEORGE V. BAYLY, Director since 2005 Mr.Bayly, age 69, is a private investor.Since August, 2008 Mr.Bayly has served as Principal of Whitehall Investors LLC, a consulting and venture capital firm.From September, 2006 to March, 2008 he served as Chairman and interim Chief Executive Officer of Altivity Packaging LLC.He served as interim Chief Executive Officer of U.S.Can Corporation from April, 2004 to January, 2005, and Chairman, President and Chief Executive Officer of Ivex Packaging Corporation, a specialty packaging company, until June, 2002.He was a director of General Binding Corporation (“GBC”) from 1998 until August, 2005.He currently is a director of CCL Industries, Inc., TreeHouse Foods, Inc., and Graphic Packaging Holding Company.He was formerly a director of Huhtämaki Oyj until resigning in 2011.We believe Mr.Bayly’s qualifications to serve on our Board of Directors include his twelve years’ experience as a director of ACCO Brands and GBC and the resultant knowledge he has obtained of the office products industry, his prior experience as chief executive officer at publicly held companies, and his service on other boards of directors of publicly held firms.He also brings an invaluable global business perspective to the Board. KATHLEEN S. DVORAK, Director since 2010 Ms.Dvorak, age 55, is Executive Vice President and Chief Financial Officer of Richardson Electronics, Ltd., a global provider of engineered solutions and distributor of electronic components serving the RF (radio frequency) and wireless communications, electron device, industrial power conversion and display systems markets.Previously, she had been Senior Vice President and Chief Financial Officer of United Stationers, Inc., an office products wholesaler and distributor, from 2001 until 2007.We believe Ms.Dvorak’s qualifications to serve on our Board of Directors include her extensive experience in the office products industry, including as a former officer of one of our principal customers, and her financial and accounting background and experience as a chief financial officer at two publicly held companies.The Board believes this experience is highly valuable in her service on the Board’s Audit Committee. G. THOMAS HARGROVE, Director since 2005 Mr.Hargrove, age 72, is a private investor.Mr.Hargrove served as the non-executive Chairman of AGA Creative, a catalog creative agency, from 1999 until 2001, and as a director of General Binding Corporation from 2001 until August, 2005.Early in his career he held various financial management positions and has also served on the Investment Committee of the Washington State University Foundation.We believe Mr.Hargrove’s qualifications to serve on our Board of Directors include his eleven years’ experience as a director and Chairman of the Audit Committee of ACCO Brands and GBC and the resultant knowledge he has obtained of the office products industry.Further enhancing his qualifications are his more than 30 years of operational and financial experience, primarily in the manufacturing and distribution of consumer products, which included serving as president of the At-A-Glance Group, a prominent office products company.The exposure to risk assessment obtained in both his service to GBC’s Audit Committee and in his charitable service has been of great value in chairing the Board’s Audit Committee. THOMAS KROEGER, Director since 2009 Mr.Kroeger, age 63, is President of Spencer Alexander Associates, which provides management consulting and executive recruiting services.Spencer Alexander Associates is affiliated with Howard& O’Brien Associates, a retained executive search firm.He is also a member of the Operating Council of 2 Kirtland Capital Partners, a private equity firm.Previously, Mr.Kroeger has served as chief human resources officer for each of Invacare Corporation, Office Depot, Inc., and The Sherwin-Williams Company.In each of these positions he also was a member of the executive committee.We believe Mr.Kroeger’s qualifications to serve on our Board of Directors include his extensive background in talent management, which brings an important perspective to board discussions on human resource matters, as well as his prior experience in the office products industry. MICHAEL NORKUS, Director since 2009 Mr.Norkus, age 65, is President of Alliance Consulting Group, a business strategy consulting firm.Prior to founding Alliance in 1986, Mr.Norkus was Vice President and Director of The Boston Consulting Group, where he served for 11 years.Mr.Norkus also currently serves as a director of Genesee& Wyoming, Inc. and until February, 2011 served as a director of Overland Storage, Inc. since 2004.We believe Mr.Norkus’ qualifications to serve on our Board of Directors include his service as a director of other publicly held companies, his international business experience and his more than three decades of global business consulting experience in the disciplines of corporate strategy, marketing, and new product development. SHEILA G. TALTON, Director since 2010 Sheila G. Talton, age 59, is President of SGT, Ltd., a firm that provides strategy and technology consulting services in global markets in the financial services, healthcare and technology business sectors. Until July, 2011 she had been the Vice President, Office of Globalization, for Cisco Systems, Inc., a leading global manufacturer, supplier and servicer of Internet Protocol (IP)-based networking and other products related to the communication and information technology (“IT”) industry, and had held that position since 2008. From 2004 to 2008 she also held vice president positions in Cisco’s Advisory Services and China groups following a long career in the IT industry. Prior to joining Cisco Ms. Talton served in multiple roles at EDS including as President of their Business Process Innovation Global Consulting Practice. ACCO believes Ms. Talton’s qualifications to serve on the ACCO Board of Directors include her extensive global operations experience and her further experience as a successful business leader and entrepreneur in the IT industry. Ms. Talton also has extensive experience working on the boards of charitable organizations and is affiliated with several organizations that serve the needs of a diverse population. ACCO believes these experiences will prove highly valuable given the global nature of ACCO’s business and the importance of information technology in ACCO’s operations. NORMAN H. WESLEY, Director since 2005 Mr.Wesley, age 62, is retired.He served as Chairman of the Board of Fortune Brands, Inc., from December, 1999 until September, 2008, and Chief Executive Officer of Fortune Brands from December, 1999 until January, 2008.Mr.Wesley currently serves as a director of Fortune Brands Home & Security, Inc. and Acuity Brands, Inc.He has formerly served as a director of R.R. Donnelley& Sons Company from 2001 to 2008 and Pactiv Corporation from 2001 to 2010 until its acquisition by Reynolds Group Holdings.We believe Mr.Wesley’s qualifications to serve on our Board of Directors include his extensive experience in the office products industry, including his experience as President of the Company’s predecessor while it was a wholly owned subsidiary of Fortune Brands, Inc., his prior experience as chief executive officer at a publicly held company, and his service on other boards of directors of publicly held firms. During 2011, there were eleven meetings of the Board of Directors.Each director attended at least 75% of the total meetings of the Board of Directors and committees of the Board of Directors of which the director was a member.In addition to participation at Board and committee meetings, our directors discharge their responsibilities throughout the year through personal meetings and other 3 communications, including considerable telephone contact with the Chairman and others regarding matters of interest and concern to ACCO Brands. Information With Respect to Executive Officers Name and age Title RobertJ. Keller, 58 Chairman and Chief Executive Officer Boris Elisman, 49 President and Chief Operating Officer Neal V. Fenwick, 50 Executive Vice President and Chief Financial Officer Christopher M. Franey, 56 Executive Vice President; President, ACCO Brands International and President, Computer Products Group Thomas H. Shortt, 44 Executive Vice President; President, Product Strategy and Development Thomas W. Tedford, 41 Executive Vice President; President, ACCO Brands Americas Mark C. Anderson, 50 Senior Vice President, Corporate Development David L. Kaput, 52 Senior Vice President and Chief Human Resources Officer Thomas P. O’Neill,Jr., 58 Senior Vice President, Finance and Accounting Steven Rubin, 64 Senior Vice President, Secretary and General Counsel All of the above-named officers have been actively engaged in the business of the Company and its predecessor as employees (or in the case of Mr.Rubin, as an employee of General Binding Corporation (“GBC”) prior to its merger with the predecessor of the Company in August2005) for the past five years in the capacity indicated above or in a substantially similar capacity except: ● RobertJ. Keller, who has served in this position since October22, 2008.Mr.Keller had previously been named the Company’s Chairman on September18, 2008.He had been President and Chief Executive Officer of APAC Customer Services, Inc. from March, 2004 until February, 2008.Prior to that time Mr.Keller served in various capacities at Office Depot, Inc. from February, 1998 through September, 2003, most recently as President, Business Services Group; · Boris Elisman, who before being appointed to this position in December, 2010 was President, ACCO Brands Americas since December, 2008.Prior to that time he served as President of the Company’s Global Office Products Group since April, 2008 and President of the Company’s Computer Products Group since joining the Company in 2005.Prior to that time he held Vice President and General Manager positions in marketing and sales for the Hewlett-Packard Company from 2001 to 2004; · Christopher M. Franey, who before adding the responsibility for the Company’s International operations in July, 2010 had been serving as President of the Company’s Computer Products Groups since joining the Company in December, 2008.Prior to that time he had been a marketing and sales Vice President for Samsung Electronics Information Technology Division since 2006 and the President of ViewSonic Corporation, a global provider of visual display technology products since 2004; · Thomas H. Shortt, who before being appointed to this position in December, 2010 had been the Company’s Chief Strategy and Supply Chain officer since joining the Company in April, 2009.Prior to that time Mr.Shortt was a management consultant focusing on supply chain improvement since May,2008.From April,2004 until May,2008 he was a President of Unisource Worldwide, Inc., a North American distributor of commercial printing and business imaging papers, packaging systems, and facilities supplies and equipment; 4 · Thomas W. Tedford, who before being appointed to this position in December, 2010 had been the Company’s Chief Marketing and Product Development officer since joining the Company in May, 2010.Prior to that time Mr.Tedford had been Group Vice President, Client Services since February, 2007 and Vice President, Healthcare and Media Sales since May,2004, serving in those two positions for APAC Customer Services, Inc., a customer service outsourcing firm; · Mark C. Anderson, who before joining the Company in October, 2007 was the Director, Corporate Development for Pitney Bowes, Inc. since February, 2003 and a Vice President of Business Development for Pitney Bowes from August, 2001 to February, 2003; and · David L. Kaput, who before joining the Company in October, 2007 had been the Senior Vice President, Global HR Practices and Governance of SAP, AG since August, 2005 and Senior Vice President, Global Human Resources and Corporate Officer of SAP Global Marketing, Inc. from October, 2001 to August, 2005. There is no family relationship between any of the above named officers.All officers are appointed for one-year terms by the Board of Directors or until such time each is re-appointed. Risk Management As It Relates to Compensation Policies Our Compensation Committee has reviewed and discussed with management the issues of risk as it relates to our compensation program and practices, and the Committee does not believe our compensation programs and practices encourage excessive or inappropriate risk-taking or are reasonably likely to have a material adverse effect on the Company for, at least, the following reasons: · We structure our pay to consist of both fixed and performance-based compensation.The fixed (or salary) portion of compensation is designed to provide a steady income regardless of the Company’s stock price and financial performance so that executive compensation is not entirely performance based, which could encourage unnecessary or excessive risk taking.The performance-based (cash bonus and equity) portions of compensation are designed to reward both short and long-term corporate performance.For short-term performance, our cash bonus is awarded based on annual performance metrics and targets.For long-term performance our equity awards generally vest over a three year minimum period and only create more value for award recipients if our stock price increases over time.We feel that these variable elements of compensation are a sufficient percentage of overall compensation to motivate executives to produce superior short- and long-term corporate results while the fixed element is also sufficiently high that the executives are not encouraged to take unnecessary or excessive risks in doing so. · Our operating income and other performance related targets are applicable to our executives and employees alike, regardless of business unit.We believe this encourages consistent behavior across the organization, rather than establishing different performance metrics depending on a person’s position in the Company or their business unit.So, for example, a person in our most profitable business line is not encouraged to take more risk than someone in a less profitable business unit. · We cap our maximum cash bonus opportunity at two times target, which we believe also mitigates excessive risk taking.Even if the Company dramatically exceeds its operating targets, bonus payouts are limited.Conversely, we have a floor on the bonus target so that 5 profitability below a certain level (as approved by the Compensation Committee) does not permit bonus payouts. · Our internal control over financial reporting includes controls over the measurement and calculation of earnings that are designed to mitigate the risk of manipulation by any employee, including our executives.In addition, our employees are encouraged to report up to the Company’s director of internal audit and general counsel through a confidential “whistle-blower” hot line in the event they become aware of any internal financial reporting irregularities. · The members of the Board’s Compensation Committee have extensive experience in executive compensation matters and they are counseled by an independent professional executive compensation consulting firm.Their approval is required before any new executive compensation plan can be amended or implemented.This precludes management’s ability to implement any high risk or excessive compensation program. · We have adopted a clawback and recoupment policy applicable to all executive officers that is intended to further deter excessive or inappropriate risk taking. Audit Committee The Board of Directors has established an Audit Committee whose members are Messrs. Hargrove (Chairperson), Jenkins, Norkus and Mrs.Dvorak.Each member meets the independence standards set forth in our Corporate Governance Principles and those set forth in the New York Stock Exchange Listed Company Manual.In addition, each member meets the independence standard under Rule10A-3 under the Securities Exchange Act of 1934 (the “Exchange Act”).Each member has been determined by the Board of Directors to be an “audit committee financial expert” as defined in Item407(d)(5)(ii) of Regulation S-K under the Exchange Act. Section16(a) Beneficial Ownership Reporting Compliance Each director and executive officer of ACCO Brands who is subject to Section16 of the Exchange Act is required to file with the SEC reports regarding their ownership and changes in beneficial ownership of our equity securities.Reports received by ACCO Brands indicate that all these directors and executive officers have filed all requisite reports with the SEC on a timely basis during or for 2011. Code of Business Conduct The Company has adopted a code of business conduct as required by the listing standards of the New York Stock Exchange and rules of the Securities and Exchange Commission.This code applies to all of the Company’s directors, officers and employees.The code of business conduct is published and available at the Investor Relations Section of the Company’s internet website at www.accobrands.com.The Company will post on its website any amendments to, or waivers from, our code of business conduct applicable to any of its directors or executive officers.The foregoing information will be available in print to any shareholder who requests such information from ACCO Brands Corporation, 300 Tower Parkway, Lincolnshire, IL 60069, Attn:Office of the General Counsel. As required by Section303A.12(a) of the New York Stock Exchange Listed Company Manual, the Company’s Chief Executive Officer certified to the NYSE within 30 days after the Company’s 2011 Annual Meeting of Stockholders that he was not aware of any violation by the Company of the NYSE Corporate Governance Listing Standards. 6 ITEM 11. Executive Compensation COMPENSATION DISCUSSION AND ANALYSIS The Compensation Committee of our Board of Directors, referred to in this section as the Committee, administers our executive compensation program.The Committee endeavors to provide a compensation program for our named executive officers that is competitive within our industry and provides a substantial emphasis on Company performance and stockholder returns.Our total executive compensation is designed to have a balanced focus on both short and long-term goals.Direct compensation principally consists of a base salary, annual cash incentive bonus, and long-term equity incentive awards. At the 2011 Annual Meeting of Shareholders, holders of over 95% of the shares represented at the meeting voted to approve, in a non-binding vote, the compensation of our named executive officers.The Committee believes this affirms shareholders’ support of the Company’s approach to executive compensation.Accordingly, after considering the results of the advisory vote on executive compensation, the Committee determined not to implement any significant changes to our executive compensation program for 2011 in response to the vote and does not intend to make any significant changes to our executive compensation program in 2012.The Committee will continue to consider the outcome of our shareholders’ advisory votes on executive compensation when making future compensation decisions for our named executive officers. Also at the 2011 Annual Meeting of Shareholders, our shareholders expressed a preference that advisory votes on executive compensation occur once every year.Consistent with this preference, the Board determined that the Company will hold an advisory vote on the compensation of the Company’s named executive officers annually until the next required vote on the frequency of shareholder votes on the compensation of executive officers, which is scheduled to occur at the 2017 Annual Meeting. Executive Summary For the 2011 fiscal year, we believe the compensation earned by our executive officers properly reflected the performance of the Company in an economic environment that continued to be challenging but in which we were able to achieve significant successes.Successes in 2011 included: · We entered into an agreement to merge the Consumer& Office Products Business of MeadWestvaco Corporation (“MCOP”) into the Company which we view as a transformational event for the Company. · Our operating income increased 10% to $120.8 million, excluding $5.6 million of costs associated with the pending MCOP merger. · We reduced our net debt (total debt minus cash) by $96 million to $548 million. · Our total shareholder returnof 13.26%significantly exceeded the average negative return of our Peer Group, which was -20.14%. · We introduced many new products and gained significant market share in several product categories. · We completed the sale of our GBC Fordigraph subsidiary, an Australian-based business that was not core to our long-term strategies, at a market premium price. 7 · We were recognized as one of “America’s Safest Companies” and received our 15th consecutive Gold Award for safety in Europe. With respect to specific compensation activities during 2011: · We entered into a special equity award agreement with our Chief Executive Officer (“CEO”), RobertJ. Keller, aimed at retaining his services for at least a four-year period so that his leadership skills will be available to the Company as it continues in its current strategic direction. · Base salaries for executive officers were increased on average by 3%. · Despite our solid market performance, not all of our internal operating targets were achieved as our results benefited from favorable foreign exchange translation which we exclude when assessing our performance for incentive compensation purposes.As a result, annual cash bonuses were paid to our executive officers at only 45.1% of the target award. · Long-term incentive plan Performance Share Units (“PSUs”) were accrued at only 50% of targeted achievement as all performance targets were not achieved.Shares accrued under these awards generally vest and are issued to executives at the end of the third year in the applicable three-year performance cycle. · Excluding the effect of the special equity award granted to our CEO, which is discussed later in this Analysis, we were able to revert to our normal mix of long-term incentive compensation as discussed further below. · We adopted a global clawback and recoupment policy for incentive-based compensation paid or payable to executive officers in the event of a financial restatement. · We enhanced our executive stock ownership guidelines by increasing the retention multiple of pay for our CEO and certain other named executive officers. · No changes were made to our Executive Severance Plan or retirement plans. Overview of the Compensation Program; Objectives of the Committee The Committee has the responsibility for establishing, implementing and monitoring the compensation and benefit programs of the Company and ensuring adherence with the Company’s compensation objectives.The principal purpose of the Committee is to oversee an executive compensation program that aligns an executive’s interests with those of our stockholders by rewarding performance against established goals, with the ultimate objective of improving stockholder value.Further, the Committee seeks to structure its executive compensation arrangements so that the Company can attract and retain quality management leadership. Among other things, the Committee: · approves the compensation levels for the Company’s executive officers including the officers named in the 2011 Summary Compensation Table (the “named executive officers”); · approves performance metrics and goals for both the annual and long-term incentive awards to the Company’s executive officers under the Company’s 2011 Amended and Restated Incentive Plan (the “LTIP”); 8 · makes a final determination with respect to the achievement of annual performance goals, establishes individual incentive opportunities, and determines the actual awards, if any, under the cash award annual incentives portion of the LTIP (the “Annual Incentive Plan” or “AIP”); · assesses the competitiveness and effectiveness of the Company’s other executive compensation and benefit plans; and · on at least an annual basis, discusses with management the likelihood of any material adverse effect or risk to the Company arising from the Company’s compensation policies, plans and practices. Further, the Committee annually reviews and approves the target compensation and goals for the CEO, evaluates, along with the other non-employee members of the Board of Directors, the CEO’s performance in light of these goals, and determines the CEO’s total cash and long-term incentive compensation program based on this evaluation.The actions of the Committee with respect to the CEO are then reported on and discussed with the non-employee members of the Board of Directors for final approval. At the direction of the Committee and to assist it in its review and approval process, management prepares a presentation of total compensation, “tally sheets,” and other supporting data for the Committee’s use when considering and determining executive compensation matters.The tally sheets summarize each executive officer’s total compensation and provide information on the: · value of each component of current compensation, including benefits and any perquisites; · potential value of all equity-based long-term incentive awards held by the executive officer, both vested and unvested, at then-current market prices; and · the projected value of all payments and benefits that would be payable should the executive officer’s employment terminate under various scenarios such as retirement, voluntary termination, involuntary termination or following a change-in-control. The tally sheets provide a succinct summary of all elements of each executive officer’s compensation so that the Committee can analyze the individual elements of compensation, the aggregate amount of projected and actual compensation and the impact of Company performance on the value of both short and long-term incentive awards. The Committee has retained Compensation Strategies, Inc. (“CSI”) as its consultant and advisor on executive officer and director compensation and benefit matters.During 2011, CSI provided guidance to the Committee on the executive compensation environment, and provided feedback and advice on selected Committee meeting topics, including recommendations and advice on compensation for all of the Company’s executive officers.During 2011, representatives of CSI attended four of the five Committee meetings.For the 2011 fiscal year, CSI was paid $78,400 in fees for the services it performed for the Committee.Management continues to use publicly available compensation and benefits survey data and information for making recommendations regarding executive officer compensation to the Committee.Management may retain other consultants to provide related competitive data and information to assist management in formulating such recommendations. Our executive management can and does make recommendations to the Committee.These recommendations have historically focused on the Company’s broad-based compensation and benefit plans; award pools for long-term incentive grants; and compensation and benefits matters related to the Company’s executive officers.However, the Committee has final approval on all compensation actions, 9 plans, and programs as they relate to executive officers.Our CEO, other members of our management team and the Committee’s outside advisors may be invited to attend all, or a portion of the Committee meetings.At these meetings, the Committee solicits the views of the CEO on compensation and benefits matters as they relate to the other executive officers.However, decisions relating to compensation and benefits matters for the CEO are made by the Committee with final approval by all of the non-employee directors, in each case without the CEO being present. Design of the Compensation Program The executive compensation program seeks to align an executive officer’s interests with those of our stockholders by rewarding performance against established goals at the corporate and, where appropriate, business unit and regional levels, as well as to attract, retain and motivate high-caliber talent and management leadership.In particular, our compensation program seeks to: · link management and stockholder interests by creating incentive awards and other opportunities that balance both short and long-term goals; · drive achievement of the Company’s business objectives and calibrate compensation to those achievements by delivering a mix of fixed and at-risk compensation; and · provide flexibility that enables the development and deployment of talent to support the current and future needs of the Company’s businesses worldwide. As part of its analytical process in setting executive compensation, the Committee reviews the compensation of its executive officers in relation to compensation of executives at comparable companies.The peer group considered by the Committee consists of companies with business to business sales models, and retailers and distributors in similar markets as the Company, as well as companies with whom the Company competes for either market share or talent in specific geographic locations.In reviewing and establishing base salaries and annual and long-term incentive programs during the first quarter of 2011, the peer group (the “Peer Group”) consisted of the following companies: Avery Dennison Corporation Newell Rubbermaid Inc. Alberto-Culver Company OfficeMax, Inc. Brunswick Corporation Office Depot, Inc. Cenveo, Inc. Pitney Bowes, Inc. Herman Miller, Inc. Polycom, Inc. HNI Corporation SanDisk Corporation Hospira, Inc. Steelcase, Inc. Imation Corporation Sybase, Inc. Knoll, Inc. Synopsys, Inc. Lexmark International Inc. United Stationers Inc. MeadWestvaco Corp. Zebra Technologies Corp. Later in 2011 the Alberto-Culver Company and Sybase, Inc. were acquired and, as a result, they are no longer in the Peer Group. The Committee believes that linking pay and performance contributes to the creation of sustainable stockholder value.The Committee believes that, for the pay-and-performance link to be effective, high-performing, experienced individuals that have proven to be strong contributors to the Company’s performance, or have shown the potential to be strong contributors, should be rewarded with total compensation that falls at approximately the 50th percentile of compensation paid to similarly situated executives of the companies comprising the Peer Group.The Committee may exercise discretion 10 to vary these objectives in consideration of additional facts such as individual performance, experience level, future potential and specific job assignment of the executive, pay equity, market conditions and the Company’s recent performance.In comparison to the Company’s Peer Group and based on competitive data provided by CSI, the 2011 target total compensation for the Company’s executive officers as a group was at or near the 50th percentile reflecting alignment with the Committee’s overall aggregate target levels. Special Retention Award for Mr.Keller At its February, 2011 meeting, the Committee recommended, and on the following day the Board of Directors approved, granting Mr.Keller 500,000 restricted stock units (“RSUs”).This cliff-vesting retention award, which is designed to retain Mr. Keller’s services through at least the end of 2014, was granted to Mr. Keller in response to employment recruitment efforts initiated by another company with Mr. Keller and the Board’s determination that there was an increased risk that an executive of Mr. Keller’s caliber and experience would be actively recruited by other potential employers.The Committee and Board of Directors strongly believes that this special retention award further aligned Mr.Keller’s interests directly with those of stockholders, created executive stability and will help secure consistency in the Company’s strategic business direction and executive succession planning.The Committee believes that Mr.Keller’s leadership during his tenure as Chairman and Chief Executive Officer has been critical to the Company’s successful turnaround, and that the future success of the Company requires continuity of his vision and outstanding leadership.Under his leadership our cumulative total shareholder return for the three full fiscal years for which he has been CEO is 279.71%, a return significantly greater than the average cumulative total shareholder return of 175.44% over the same period for our Peer Group.Vesting of the award is conditioned upon Mr.Keller’s continued service with the Company through January2, 2015, or earlier upon Mr.Keller’s death or disability or a change-in-control of the Company.Further, by an amendment to the award agreement approved by the Board in December, 2011, if Mr.Keller’s employment was to be involuntarily terminated before January2, 2015, he would fully vest in the award unless such termination was due to “Cause” as defined in the amendment.This amendment will only become effective upon the consummation of the Company’s merger with MCOP and the amendment also acted to make clear that the merger with MCOP would not be considered a change-in-control of the Company which would trigger full vesting of the award.Mr.Keller has agreed to a 24-month non-solicitation and an 18-month non-compete period following the termination of his employment, and the Company has the right to recoup the value of the award if he violates either of these covenants. Because of the value of the special award, the increase in the total compensation for Mr.Keller for the year 2011 over his 2010 total compensation is not in alignment with the Company’s total shareholder return in 2011 of 13.26%.The Board of Directors recognized the potential for this disparity in making the award but in its judgment believed the award was appropriate for the reasons described above. Executive Compensation Mix Our executive compensation components are weighted toward performance-based incentives, encouraging the creation of sustainable stockholder value through the achievement of the Company’s long-term profitability and growth goals.Though the Committee has not pre-established any weightings for the various components of either cash or long-term compensation, the Committee targets the 50th percentile of the market for each compensation component.A substantial portion of executive compensation is typically at risk and differentiated as follows: 11 Annual Compensation · Base salaries — fixed annual income that is typically reviewed and adjusted annually based on the Committee’s assessment of the individual’s performance, competitive market data and information as provided to the Committee · Annual incentives — performance-based cash compensation that is earned only upon achieving annual objectives established by the Committee and based on operating (business) plans prepared by senior management and approved by the Board of Directors during the first quarter of each fiscal year Long-term Compensation · Long-term incentives — equity-based and/or cash-based incentives earned by achieving sustained long-term performance which would be expected to correlate into increasing stockholder value Retirement Plans · Tax-qualified defined contribution plans Benefits · Employee health and welfare plans that are the same as offered to all other salaried U.S.-based employees · Supplemental and executive life and long-term disability insurance Perquisites · Certain limited executive perquisites which are principally legacy in nature The Committee reviews the cash and long-term incentive compensation mix for executive officers at least annually to ensure alignment with the objectives of the Company’s compensation philosophy. The following graphs illustrate the allocation of the principal compensation components for our named executive officers in 2011.The percentages reflect the amounts of 2011 salary and targeted annual cash incentive compensation and the aggregate grant date fair value of LTIP awards granted in 2011.At least 67% of these compensation components were variable and at risk for the named executive officers other than with respect to Mr.Keller, for which 76% of these compensation components were variable and at risk. The graph for Mr.Keller has been prepared on a normalized basis excluding the impact of the special retention award made to him in the first quarter of 2011 and discussed above. 12 Elements of Compensation Base Salaries The Company uses base salaries to recognize individual experience, knowledge, job performance and skills.Competitive base salaries allow the Company to attract high-caliber management leadership and retain their on-going services by providing them with an appropriate level of financial certainty.Base salaries for executive officers are reviewed at least annually by the Committee and adjusted as deemed appropriate based on market conditions, promotions and the job performance of the individual.The Committee utilizes performance assessments by the CEO, considers Company or applicable business unit performance, and competitive market data and information provided to the Committee by its compensation consultant and management to determine any adjustments to base salary.In determining any salary adjustment for the CEO and other executive officers, the Committee typically seeks to establish salary levels that are, in the aggregate, at or near the 50th percentile for comparable positions at companies within the Peer Group and at levels consistent with its compensation philosophy.Consistent with this the Committee may exercise discretion in setting individual base salaries higher or lower in relation to this objective when it deems that individual performance, a promotion and/or other factors warrant such action. Base Salary Actions in 2011 In February, 2011 as part of its annual merit review process, the Committee approved 2011 base salary increases for Messrs. Keller and Fenwick as follows: Name Base Salary on 1/1/2010 Effective Date of Increase New Base Salary % Change RobertJ. Keller 4/4/2011 4.0% Neal V. Fenwick 4/4/2011 3.3% 13 The Committee determined that in light of their December2010 salary increases, it would not consider increasing the base salaries for Messrs. Elisman, Franey and Shortt until the 2012 annual merit review process.Based on competitive market data and a proxy pay analysis, we believe that Mr. Keller’s 2011 base salary was significantly below the 50th percentile, Mr. Fenwick’s base salary was near the 75th percentile, and the base salaries for each of Messrs. Elisman, Franey and Shortt were near the 50th percentile of the companies comprising the Peer Group. Base Salary Actions in 2012 At its meeting in February, 2012 as part of the merit review process for 2012, the Committee approved salary increases for our named executive officers as follows: Name Base Salary on 1/1/2011 Effective Date of Increase New Base Salary % Change RobertJ. Keller 4/2/2012 5.0% Boris Elisman 4/2/2012 2.9% Neal Fenwick 4/2/2012 3.3% Christopher M. Franey 4/2/2012 3.7% Thomas H. Shortt 4/2/2012 3.7% Based on competitive market data and a proxy pay analysis provided to the Committee by its independent consultant, we believe that Mr.Keller’s new base salary is below the 50th percentile, Mr.Fenwick’s new base salary is near the 75th percentile, and the new base salaries for each of Messrs. Elisman, Franey and Shortt are below the 50th percentile.The increase for Mr.Keller exceeds the percentage increase for the other named executive officers as his prior salary was significantly below the 50th percentile which represents the Committee’s target level for salaried compensation.This increase was intended to bring his salary closer to the targeted level. The following discussion contains statements regarding future individual and Company performance targets and goals.These targets and goals are disclosed in the limited context of ACCO Brands’ compensation programs and should not be understood to be statements of management’s expectations or estimates of results or other guidance.We specifically caution investors not to apply these statements to other contexts. Annual Incentives We believe that annual cash-based incentives focus management on key operational performance objectives that, if achieved, can contribute to the creation of sustainable stockholder value.The Company’s annual cash incentive program (“AIP”) is designed to reward actual performance during the fiscal year against pre-established financial and operating goals the achievement of which are within the control and influence of management.Annual incentives are structured so that rewards are earned in line with performance, i.e., above-market rewards for superior performance and below-market or no rewards for inferior performance. For the 2011 AIP, the Committee determined that the performance metric to be used to measure any award granted would be EBITDA (earnings before interest, taxes, depreciation and amortization) for all executive officers, subject to adjustments as described below.The Committee believes that EBITDA is a key measure of the Company’s ability to generate profits and positive cash flows.The threshold performance level for 2011 awards was set at an as-reported level of adjusted EBITDA of $164 million, adjusted for the Company’s mid-year divestiture of its Australian GBC Fordigraph business and above actual 2010 reported EBITDA of $158 million and consistent with the Company’s business plan. 14 In light of the global economic uncertainty that existed in early 2011, management and the Committee implemented financial control mechanisms in the 2011 AIP structure to ensure that incentives would be provided to executive officers only if performance met or exceeded the Board’s planned expectations.However, in light of the Company’s improved financial position and operational profitability, to fulfill management’s commitment to normalize its pay practices and to ensure top talent retention and motivation, the Committee discontinued actions implemented in 2010 that had reduced the target AIP cash award opportunity by 50% and restored the 2011 AIP target opportunities to normal levels.As structured by the Committee, incentives would begin to accrue through a self-funding approach whereby EBITDA in excess of a reported $164 million, as adjusted, would fund the incentive pool on a basis of approximately fifty cents for each excess dollar until a level of earnings that would be necessary to pay the 2011 AIP incentives at the maximum award level was reached.Target adjusted EBITDA, net of incentive plan accruals, was set at $178.2 million and an adjusted EBITDA of $195.5 million was set as the goal for a maximum award, both calculated using business plan foreign exchange translation rates and including the results of the GBC Fordigraph business that the Company later sold in June, 2011. The annual incentive opportunities that were available for 2011 for the named executive officers are shown in the following table: Name Target AIP as % of Salary (100% of Target) Maximum AIP as % of Salary (200% of Target) RobertJ. Keller 105% 210% Boris Elisman 80% 160% Neal V. Fenwick 65% 130% Christopher M. Franey 65% 130% Thomas H. Shortt 65% 130% Reported EBITDA achievement for the year was an adjusted $168.3 million which exceeded the adjusted $164 million threshold required for any AIP awards to be earned and resulted in an achievement level of 45.1% of the target award.Awards earned for each of the named executive officers are shown in the following table: Name Target AIP Opportunity Actual AIP Award RobertJ. Keller $816,819 $368,385 Boris Elisman 420,000 189,420 Neal V. Fenwick 290,006 130,793 Christopher M. Franey 266,500 120,192 Thomas H. Shortt 120,008 Annual Incentives for 2012 For the 2012 AIP, the Committee has again determined that all executive officers will be measured on financial metrics only and the performance metric to be used to measure any award granted will be the Company’s reported EBITDA, subject to necessary adjustments, except for Mr.Franey who will have performance metrics of 20% based on EBITDA performance and 80% based on operating income performance of the two businesses for which he is responsible.The Committee continues to believe that EBITDA, and operating income for the Company’s regional businesses, are key measures of the Company’s ability to generate profits and positive cash flows.The Committee also approved the following target award levels under the 2012 AIP in the event of plan target achievement of the established performance goal:Mr.Keller at 110% of base salary; Mr.Elisman at 90% of base salary; 15 and, Messrs. Fenwick, Franey, and Shortt at 65% of base salary.The Committee increased the target award levels for Messrs. Keller and Elisman from the levels applicable in 2011 to bring their target cash earnings opportunity closer to the Committee’s 50th percentile target as shown by the proxy pay analysis used by the Committee but making a larger portion of their target cash compensation performance related. Long-Term Incentives We believe that long-term incentives must serve as a significant portion of an executive officer’s overall compensation package.Stock-based awards are provided to motivate executive officers and other eligible employee participants to focus their efforts on activities that contribute to the creation of sustainable stockholder value over the long-term, thus aligning their interests with those of the Company’s stockholders.Long-term incentives are structured so that rewards are earned in line with performance-above-market rewards for superior performance and below-market or no rewards for inferior performance. Currently, awards are granted under the LTIP.Pursuant to this plan, the Company may award to key employees, including all of the named executive officers, a variety of long-term incentives, including nonqualified stock options, incentive stock options, cash or stock-settled stock appreciation rights, restricted stock units, performance share units, and other stock-based incentives, as well as short and long-term cash incentive awards. The Committee reviews the long-term incentive and equity award mix on an annual basis, consistent with both current and long-term Company goals as well as the current and projected level of shares of the Company’s common stock that would be available to issue under any granted awards.The award mix is constructed to provide executives with a long-term incentive opportunity that rewards successful financial and operational performance, aligns management and employees with stockholder interests, and provides a necessary retention element.Historically the Committee has used a combination of stock options, stock appreciation rights, RSUs and performance share units (“PSU”) in creating the annual mix of equity awards granted to management, including the named executive officers.Consistent with its objective of rewarding executives for good performance the Committee, in determining annual equity awards, would prefer to provide a mix of approximately 50% PSUs, 25% RSUs and 25% stock options or stock-settled stock appreciation rights.However, in the recent past the Committee has deviated from this strategy because of the limited number of equity-based units available for future grant under the LTIP. We have granted PSUs under the LTIP annually since 2010.Each year’s grant may result in an accrual of one-third of a PSU award annually based on performance attainment, but vests after the third calendar year following grant.This approach provides the ability for our grants to overlap performance measurement cycles.Each calendar year of the three-year performance period has specific performance metrics and targets as determined annually by the Committee.This structure is intended to provide the Committee with greater flexibility to set meaningful performance metrics and/or targets in order to adapt to changing economic conditions, as well as future changes in the Company’s strategic direction or financial and business needs.Participants have an opportunity in each year of the performance period to accrue from 50% to 150% of one-third of the value of the three-year long-term incentive award, based upon the level of achievement within a range of threshold to maximum performance targets.PSUs and, where applicable, cash awards accrued each year vest upon completion of the third year of the performance period, except as otherwise provided in the LTIP or applicable award agreements.The past two-years of PSU award details are further described below in addition to the awards granted in 2012. 16 Long-term Incentive Awards for 2010-2012 Performance Period As a result of the limited availability of equity-based award units at the time, the Committee granted to the Company’s executive officers long-term incentives in the form of three-year stock and cash-based performance awards for the 2010-2012 performance period.Forty-one percent (41%) of the grant value of this long-term award was comprised of PSUs with the balance comprised of a long-term cash award.No stock options or stock appreciation rights were granted during the 2010 year. The Committee has established target long-term incentive grant levels as a percentage of base salary for all executive officers, including each of the named executive officers.These grant levels are based on analysis of the compensation practices of the Peer Group, internal equity considerations, and the intent to maintain a compensation package that is balanced toward variable, performance-based compensation instead of base salary.The target levels as determined by the Committee for the 2010 award for Mr.Keller were 160% of base salary and 100% of base salary for Messrs. Elisman, Fenwick, Franey and Shortt.The table below shows the grants made to the named executive officers for the 2010-2012 performance period at target level opportunity. 2010-2rant Name Total Target Award Value Target PSUs (Based on Free Cash Flow) Target Cash (Based on Revenue Growth) RobertJ. Keller $1,148,038 Boris Elisman Neal V. Fenwick $435,800 Christopher M. Franey $336,100 Thomas H. Shortt $393,800 For 2011, the award opportunity under the PSU component was based on the achievement of a free cash flow target and the award opportunity under the cash-based component was based on the achievement of a revenue growth target.These metrics are independently calculated against their respective targets.In establishing these metrics, the Committee sought to focus management on profitability and cash flow generation believing that targeted performance will give the Company greater flexibility to continue to either reduce its debt levels, invest in strategic product innovation or consummate product line or business acquisitions, all of which the Committee believes would benefit shareholder value. In 2011, grant recipients, including the named executive officers, had the opportunity to earn up to one-third (1/3) of the grant levels shown above if the Company achieved its cash flow and revenue growth goals for the year.In addition the Committee conditioned the accrual of any of these awards on the Company attaining minimum adjusted EBITDA of $164 million for the 2011 year.In determining the level of achievement, the Committee adjusted the cash flow target to reflect the net positive impact on cash flow of the sale of the Australian GBC Fordigraph business as well as favorable foreign exchange impact and the negative impact of cash used in pursuing the MCOP acquisition.The 2011 threshold, target and maximum performance levels for the PSU portion of the 2010 grant are shown in the following table. Adjusted free cash flow in 2011 was $60 million and as a result the target level of PSUs were accrued for payment to our executive officers, including the CEO and the named executive officers, which payment will be made at the end of the 2010-2012 performance period. 17 2011 Free Cash Flow PSUs for the 2010-2rant Period Name Threshold ($45 Million) Target (and Actual)* ($60 Million) Maximum ($75 Million) RobertJ. Keller 10,967 21,933 32,900 Boris Elisman 3,817 11,450 Neal V. Fenwick 3,967 7,933 11,900 Christopher M. Franey 3,067 6,133 9,200 Thomas H. Shortt 3,584 7,167 * Reflects number of PSUs accrued for payment at end of performance period. After adjusting for the effect of currency fluctuations and the sale of GBC Fordigraph, revenues declined in 2011 by 0.5% compared to 2010 levels. As the threshold level of 2.5% revenue growth was not met, no cash awards were accrued to any of the executive officers for the 2011 period and, as a result, one-third of the total target cash award for the 2010-2012 Performance Period was forfeited by each named executive officer. Long-term Incentive Awards for 2011-2013 Performance Period At its 2011 Annual Meeting, the Company’s shareholders approved making an additional 5,265,000 shares available for equity grants under the LTIP.Having these additional shares available for awards permitted the Committee to follow its desired policy of having all LTIP awards be equity based with the majority of such awards being performance related.While retaining discretion to vary award sizes and mix based on circumstances that may arise, the Committee reverted to its previously established normal award mix policy by eliminating the cash award portion and having the 2011 grants be comprised of: · 50% PSUs for the three-year performance period beginning January1, 2011; · 25% RSUs; and · 25% Non-Qualified Stock Options (“NQSO”). Target grants were valued at 160% of Mr.Keller’s base salary and 100% of the base salary of the other named executive officers. The table below shows the grants made to the named executive officers on May 18, 2011, with the 2011-2013 performance period shown at the target level opportunity for PSUs.The NQSOs were awarded on that date at a strike price of $8.93 per share which was the average of the high and low reported prices for the Company’s Common Stock on that day on the New York Stock Exchange (“NYSE”). 18 2011-2rant Name Total Target Award Value NQSOs RSUs Target PSUs RobertJ. Keller $1,257,600 104,100 Boris Elisman 56,500 Neal V. Fenwick 450,000 37,300 Christopher M. Franey 410,000 34,000 Thomas H. Shortt 410,000 34,000 In 2011, grant recipients, including the named executive officers, again had the opportunity to earn up to one-third (1/3) of the target PSU grant levels shown above if the Company achieved the cash flow and revenue growth goals for the year with each of those metrics representing 50% of that grant level. For 2011 the same financial performance targets were used as for the 2011 tranche of the 2010-2012 Performance Period described above.Further any awards were again conditioned upon the Company achieving a minimum adjusted EBITDA of $164 million.In determining the achievement levels, the same adjustments to revenue and cash flow were made as described above.The 2011 threshold, target and maximum performance levels are shown in the tables below. Adjusted free cash flow in 2011 was $60 million and as a result the target level of PSUs as shown in the following table were accrued for payment to the executive officers, including the CEO and the named executive officers, which payment will be made at the end of the 2011-2013 performance period. 2011 Free Cash Flow PSUs for the 2011-2rant Period Name Threshold ($45 Million) Target (and Actual)* ($60 Million) Maximum ($75 Million) RobertJ. Keller 17,350 26,025 Boris Elisman 9,417 14,126 Neal V. Fenwick 6,217 9,326 Christopher M. Franey 5,667 8,501 Thomas H. Shortt 5,667 8,501 * Reflects number of PSUs accrued for payment at end of performance period. After adjusting for the effect of currency fluctuations and the sale of GBC Fordigraph, revenues declined in 2011 by 0.5% compared to 2010 levels. As the threshold level of 2.5% revenue growth was not met, no PSU awards targeted to the revenue growth metric were accrued to any of the executive officers for the 2011 period and, as a result,one-sixth of the total target PSU award for the 2011-2013 Performance Period was forfeited by each executive officer. Long-term Incentive Awards for 2012–2014 Performance Period At its meetings in February, 2012 the Committee and the Board granted long-term incentive awards to the Company’s executive officers, including the CEO and the named executive officers, which were again comprised of: · 50% PSUs for the three-year performance period beginning January1, 2012; · 25% RSUs; and · 25% NQSOs. 19 The table below shows the grants made to the named executive officers, including PSUs for the 2012-2014 performance period at target level opportunity.The NQSOs were awarded on that date at a strike price of $12.17 per share which was the average of the high and low reported prices for the Company’s common stock on that day on the NYSE. 2012-2rant Name Total Target Award Value NQSOs RSUs Target PSUs RobertJ. Keller $1,856,000 108,159 133,911 Boris Elisman $775,000 45,163 55,916 Neal V. Fenwick $465,000 33,550 Christopher M. Franey $500,000 29,138 36,075 Thomas H. Shortt $380,000 22,145 The performance metrics that will be used for the first year of the 2012-2014 PSU award, as well as the third year of the 2010-2012 PSU award and second year of the 2011-2013 PSU award, will be revenue growth weighted at 50%, working capital 12-month average days sales of inventory (“DSI”) weighted at 25%, and working capital 12-month average days sales outstanding (“DSO”) weighted at 25% respectively, to determine the total potential award that could be accrued.The Committee decided to deviate from the use of cash flow as a performance metric in 2012 believing that the pending merger with MCOP, if consummated, would create significant measurement challenges.The Committee believes that working capital ratio improvement will be easier to measure and is also a significant driver to increasing cash flow and EBITDA growth. 2012 Revenue Growth Target PSUs for the 2012-2rant Name Threshold Target Maximum RobertJ. Keller 11,160 22,319 33,479 Boris Elisman 4,660 9,319 13,979 Neal V. Fenwick 2,796 5,592 8,388 Christopher M. Franey 3,007 9,020 Thomas H. Shortt 2,285 4,570 6,855 2012 Working Capital DSI Target PSUs for the 2012-2rant Name Threshold Target Maximum RobertJ. Keller 11,160 16,740 Boris Elisman 4,660 6,990 Neal V. Fenwick 2,796 4,194 Christopher M. Franey 3,007 4,511 Thomas H. Shortt 2,285 3,428 2012 Working Capital DSO Target PSUs for the 2012-2rant Name Threshold Target Maximum RobertJ. Keller 11,159 16,739 Boris Elisman 4,660 6,990 Neal V. Fenwick 2,796 Christopher M. Franey 4,511 Thomas H. Shortt 2,285 3,428 20 Timing of Stock Option and SSAR Awards All awards of Company stock options and SSARs under the LTIP are granted with exercise prices not less than the average of the high and low trading price of the Company’s stock on the New York Stock Exchange on the date of the award, or the next trading day if the awards are made on a day when the Exchange is closed.Annual awards of stock options or SSARs, to executive officers and other eligible management employees, if granted, are made at the Company’s regular meeting of the Board of Directors scheduled for the first quarter of the year, typically in the month of February, absent special circumstances.Off-cycle (non-annual) awards may be made if the CEO and the Committee deem it necessary for newly-promoted employees, strategic new hires, or in other special or unique circumstances.For off-cycle awards, the grant date will be the date the Committee approves any such award. Stock Ownership Guidelines/Hedging Policies To further align the executive officers’ interests with those of stockholders, the Company has adopted share ownership guidelines which apply to all executive officers and have been approved by the Committee, as shown below: Executive Title Multiple of Base Salary Chief Executive Officer 6X Chief Operating Officer 4.5X CFO and Presidents 3X Other Executives 2X Stock counting towards ownership targets include shares held by the executive personally in both retirement and non-retirement accounts, shares beneficially owned through a trust, spouse and/or dependent child, unvested RSUs, accrued PSUs and unvested PSUs at target when awarded.Executives are generally expected to achieve their respective ownership goals within five years of becoming an executive officer. The Compensation Committee has the discretion to remedy any deficiency if ownership goals are not met on a timely basis.Remedies may include providing a portion of annual incentive awards in Company stock or similar actions.The Committee may also consider other factors, including general equity market conditions and the Company’s then-current stock price, when determining the need for any remedies. Under our insider trading policy, our executives are prohibited from trading in the Company’s put, calls, options or similar securities or engaging in short sales of our stock.As part of the Dodd-Frank Wall Street Reform and Consumer Protection Act, the SEC is scheduled to issue proposed rules later this year requiring disclosure in proxy materials of whether employees and directors are permitted to purchase financial instruments designed to hedge or offset a market value decrease of equity securities granted to them as compensation or otherwise held by them.We intend to monitor the SEC rulemaking and revise our insider trading policy as appropriate. Retirement Benefits All of the Company’s named executive officers were participants in the Company’s tax-qualified 401(k) retirement savings plan during 2011.The Company’s matching contribution of 4.5% (100% match on the first 3% of an employee’s contributions and 50% match on the next 3% of employee contributions) to the 401(k) plan are levels that management and the Committee consider to be market 21 competitive and apply to all plan-participating employees, including named executive officers.Theamount of benefits provided to the named executive officers in the form of 401(k) plan contributions are described in detail in the 2011 Summary Compensation Table. In circumstances that the Committee has considered to be unique, and where it deemed such action to be in the Company’s best interests, it has in the past authorized the Company to enter into supplemental retirement agreements with certain of the Company’s named executive officers.No such agreements were entered into in 2011.The ACCO Brands Corporate Pension Plan for Salaried and Certain Hourly Paid Employees (the “ACCO Pension”) and the Company’s 2008 Amended and Restated Supplemental Retirement Plan (the “SRP”) were frozen in the first quarter of 2009.As a result none of the executive officers that participate in the ACCO Pension or the SRP have accrued any additional benefits under those Plans since that time.In line with the Committee’s overall philosophy of providing competitive retirement benefits, the Committee may, in the future, consider reinstating benefit accruals under the ACCO Pension and SRP or may consider the implementation of other forms of retirement benefits to be provided for the executive officers. Employee Benefits The employee medical and welfare benefits provided to executive officers are offered through broad-based plans available to all employees.The Company also provides certain expatriate allowances, relocation expense reimbursements and tax equalization payments to employees, including any executive officer, assigned to work outside their home countries.In those situations, the Company will reimburse the employee for any personal income taxes due on those items in accordance with the Company’s relocation policies in effect from time-to-time and will make tax equalization payments to the employee to ensure no greater tax burden is imposed on the employee resulting from his expatriate assignment. Perquisites The attributed costs to the Company and a description of personal benefits provided to the named executive officers are included in the “All Other Compensation” column of the 2011 Summary Compensation Table and related footnotes.The Committee strives to limit the use of perquisites as an element of compensation for executive officers.The Company does not gross–up income taxes for imputed income on the value of any executive officer perquisites that are not otherwise provided under a specific broad based plan, such as the relocation policies described above. Employment and Severance Arrangements The Company’s Executive Severance Plan (the “ESP”) is administered by the Committee and provides severance benefits to the Company’s executive officers and a limited number of other key executives in the event that their employment is terminated either involuntarily or voluntarily for good reason.Executives will receive enhanced benefits if a termination of employment follows a change-in-control of the Company.The change-in-control cash severance benefits are “double-triggered” meaning that both a change-in-control and an involuntary termination of employment or termination by the executive for “good reason” must occur to receive payment.Management recommends potential participants to the Committee for their consideration and final approval.All of the Company’s named executive officers currently participate in this Plan.There are no individual employment contracts. The ESP is intended to help the Company attract and retain executives in a talent marketplace where such employment protections are commonly offered.The benefits provided by the Plan ease an executive’s transition due to an unexpected and involuntary employment termination due to changes in the Company’s employment needs.The Committee believes that the existence of a severance plan helps executives to focus on maximizing shareholder value, with less concern for personal financial stability, in 22 the event of a change-in-control.Please refer to “Executive Compensation — Potential Payments and Benefits Upon Termination of Employment” and the related tables and footnotes for additional information concerning severance arrangements. The Committee has determined that the pending merger of MCOP with the Company is not a “Change in Control” as that term is defined in the ESP.However, the Committee recognizes that as a result of the merger it is possible that an executive officer could have his employment terminated due to redundancies that might be caused by the merger.In such an event, the Committee may, in its sole discretion, decide to provide a terminated executive officer severance benefits in excess of the benefits provided for in the ESP in the event of an involuntary termination of employment.For the Committee to consider providing any enhanced benefits, which would not exceed the amounts provided for a Change in Control event under the ESP, any such redundancy-related termination would have to occur within one-year following consummation of the merger. Clawback and Recoupment Policy We have a policy allowing ACCO Brands to recoup or “clawback” compensation paid or payable to executive officers in the event of a financial restatement.Under the policy, executives who receive any incentive compensation are required to reimburse the Company in the event: · the amount was based upon the achievement of financial results that were subsequently the subject of an accounting restatement due to the material noncompliance with any financial reporting requirement under the federal securities laws; · the executive engaged in knowing or intentional fraudulent or illegal conduct that caused or partially caused the need for the restatement; and · a lower amount would have been paid to the executive based upon the restated results. In such circumstances the Company will, to the extent practicable and permitted by governing law, seek to recover from the executive the amount by which the executive’s incentive payments exceeded the lower payment that would have been made based on the restated financial results. The recently enacted Dodd-Frank Act requires companies to adopt a policy that, in the event the Company is required to prepare an accounting restatement due to material noncompliance with any financial reporting requirement, the Company will recover incentive compensation received by the executive prior to the accounting restatement resulting from erroneous financial data.We will review our existing policy and make any necessary amendments once the final rules required to be issued under the Dodd-Frank Act are adopted. Tax and Accounting Implications Tax Deductibility Section162(m) of the Code limits the allowable tax deduction that we may take for compensation paid to the CEO and certain other executive officers.We believe that compensation paid under our various incentive plans is generally fully deductible by the Company for federal income tax purposes.However, in certain situations, the Committee may approve compensation that will not meet these requirements in order to ensure competitive levels of compensation for the named executive officers.While there is no certainty that all executive compensation will be fully deductible under Section162(m), efforts will be made to maximize its deductibility.We believe that all AIP compensation earned by the Company’s executive officers was fully deductible for the year 2011. 23 REPORT OF THE COMPENSATION COMMITTEE The Compensation Committee of the Board of Directors of ACCO Brands Corporation oversees the compensation programs of the Company on behalf of the Board.In fulfilling its oversight responsibilities, the Committee reviewed and discussed with management of the Company the Compensation Discussion and Analysis included in this Form10-K/A. In reliance on the review and discussions referred to above, the Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in the Company’s Annual Report on Form 10-K for the year ended December31, 2011 and in the proxy statement for the Company’s 2012 annual meeting of stockholders, each of which has been or will be filed with the SEC. Members of the Compensation Committee: Norman H. Wesley (Chairperson) George V. Bayly Thomas Kroeger Sheila G. Talton This report shall not be deemed to be incorporated by reference by any general statement incorporating by reference this Form10-K/A into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, and shall not otherwise be deemed filed under such acts. EXECUTIVE COMPENSATION 2011 Summary Compensation Table The table below provides information regarding the total compensation paid or earned by each of RobertJ. Keller, Chairman of the Board and Chief Executive Officer, Neal V. Fenwick, Executive Vice President and Chief Financial Officer; and the Company’s three other most highly compensated executive officers, for each of the fiscal years ended December31, 2011, 2010 and 2009: (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Year Salary ($) Bonus ($) Stock Awards ($)(1)(2) Option Awards ($)(1) Non-Equity Incentive ($)(3) Change in Pension ($)(4) All Other Comp ($)(5) Total ($) RobertJ. Keller Chairman of the Board and Chief Executive Officer — 5,431,634 337,645 368,385 — 6,951,312 — 467,838 — 440,826 — 1,699,463 — — 68,250 — — 708,647 Boris Elisman President and Chief Operating Officer — 18,000 — 162,819 — 157,260 14,000 786,548 — — 31,500 — 18,000 418,445 Neal V. Fenwick Executive Vice President and Chief FinancialOfficer — 130,793 259,575 1,452,202 — 169,218 — 162,048 236,214 1,037,537 — — 31,500 — 1,865,544 24 (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Year Salary ($) Bonus ($) Stock Awards Option Awards Non-Equity Incentive ($)(3) Change in Pension ($)(4) All Other Comp ($)(5) Total ($) Christopher M. Franey Executive Vice President and President, International and Kensington 419,710 120,192 — 62,771 1,122,783 — 130,824 — 122,135 — 57,040 677,919 176,500(6) — — — 609,905 Thomas H. Shortt Executive Vice President and President, Product Strategy and Development — 110,110 120,008 — 27,063 1,086,266 — 152,865 — 146,447 — 32,676 725,450 — 476,184 762,626 The amounts in columns (e) and (f) reflect the aggregate grant date fair value for the fiscal year ended December31 for each year shown that is attributable to stock and option awards made under the Company’s Amended and Restated 2011 Incentive Plan as determined in accordance with FASB ASC Topic 718.Assumptions used in the calculation of these amounts are included in Note 5 to the Company’s audited financial statements for the fiscal year ended December31 for each year shown included in the Company’s Annual Reports on Form 10-K filed with the Securities and Exchange Commission. The amounts in column (e) also include the grant date fair value of RSUs and PSUs granted in 2011.These awards are described in more detail in the footnotes to the tables in “Grants of Plan-Based Awards” and the “Outstanding Equity Awards at Fiscal Year End”.The values of the PSUs shown in this table are the target payout levels, based on the probable outcome of the performance conditions, determined as of the grant date.The maximum value of the PSUs granted in 2011 would equal 150% of the target award.Mr.Keller’s maximum potential 2011 PSU award value would be $1,394,420; for Messrs. Elisman, Fenwick, Franey and Shortt, the maximum potential 2011 PSU award values would be $756,818, $499,634, $455,430, and $455,430 respectively. The amounts shown include the annual incentive award earned under the AIP by each of the named executive officers for the year 2011, which was paid at 45.1% of the target award opportunity.The 2011 one-year measurement cycle of the three-year 2010 LTIP cash award resulted in no accrual for 2011.See “Compensation Discussion and Analysis—Long-term Incentive Awards for 2010-2012 Performance Period.”For 2010, the amounts shown include the annual incentive award earned under the AIP by each of the named executive officers for that year and the amount earned for the one-year measurement cycle of the three-year 2010 LTIP cash award, which was accrued at 98.8% of target.For 2009, the amount listed represents the amount of the AIP award earned by each named executive officer under the AIP for that year. The amounts listed represent the aggregate change in actuarial present value during each year shown for the named executive officer’s accumulated benefit provided under the ACCO Pension, SRP and, as to Mr.Fenwick, the retirement agreements described under “Pension Benefits.” None of the named executive officers earned any preferential amounts on their accounts in the nonqualified deferred compensation plans of which they are a participant.Messrs. Keller, Shortt, and Franey were not eligible to participate in the ACCO Pension and SRP at the time both plans were frozen, as they did not meet the minimum service requirement of the plans.During 2009, the accumulated benefit for Mr.Fenwick increased due to an increase in the inflation rate, a decrease in the discount rate, and an increase in the foreign exchange rate used in the actuarial present value calculation, which caused the significant change for that year.Further details about these plans are detailed under “Pension Benefits” and “Nonqualified Deferred Compensation” below. The following table provides details about each component of the “All Other Compensation” column in the 2011 Summary Compensation Table. Automobile Allowance ($) Company Contributions to Defined Contribution Plans ($)(a) Tax Gross Ups, Tax Equalization and Relocation Expenses ($)(b) Miscellaneous Perquisites ($) Total ($) Mr.Keller — 8,704(c) Mr.Elisman — 2,582(c) Mr.Fenwick — 9,868(d) Mr.Franey 33,685 4,069(c) Mr.Shortt — 2,046(c) (a) The amounts represent the Company’s 2011 contribution to the tax-qualified 401(k) savings plan account for each of the named executive officers. (b) This amount represents the incremental cost incurred by the Company in connection with Mr.Franey’s expatriate assignment in the United Kingdom.Included in this amount is $12,039 for income and payroll tax gross ups. (c) Represents the cost to the Company for premiums paid on excess Long-term Disability and Group Term Life Insurance. 25 (d) Represents the costs to the Company of personal benefits and perquisites for Mr.Fenwick, including premiums paid on excess long-term disability and group term life insurance, income tax preparation fees, and personal travel for himself and family members. This amount includes a $76,500 sign-on bonus paid in conjunction with Mr.Franey joining the company and a $100,000 discretionary bonus awarded and paid for the year 2009. Grants of Plan-Based Awards The following table sets forth information concerning each grant of an award made to a named executive officer under any of the Company’s incentive plans during the fiscal year ended December31, 2011. Name Grant Date for Awards Estimated Future Payouts under Non-Equity Incentive Plan Awards(1) Estimated Future Payouts under Equity Incentive Plan Awards(2) All Other Stock Awards:Number of Shares of Stock or Units#(3) All Other Option Awards:Number of Securities Underlying Options #(4) Exercise or Base Price of Option Awards ($/Share)(5) Grant Date Fair Value of Stock and Option Awards ($)(6) Threshold Target Maximum Threshold (#) Target (#) Maximum (#) RobertJ. Keller 02/24/11 — 05/18/11 929,613 05/18/11 05/18/11 337,645 Boris Elisman 02/24/11 840,000 56,500 84,750 21,600 — 05/18/11 504,545 05/18/11 192,888 05/18/11 183,260 Neal V. Fenwick 02/24/11 585,000 — 05/18/11 37,300 55,950 333,089 05/18/11 14,200 126,806 05/18/11 120,890 Christopher M. Franey 02/24/11 66,625 533,000 — 05/18/11 34,000 51,000 303,620 05/18/11 13,000 116,090 05/18/11 110,110 Thomas H. Shortt 02/24/11 66,625 533,000 — 05/18/11 34,000 51,000 303,620 05/18/11 13,000 116,090 05/18/11 110,110 The amounts shown were the potential AIP earnings for 2011 at threshold, target and maximum performance.The actual amounts of AIP awards for 2011 are included in column g of the Summary Compensation Table and further described in footnote (3) thereto. Represents the threshold, target and maximum number of PSUs granted in 2011 to be earned based on achievement of performance metrics established by the Board of Directors annually for each year of the 2011-2013 three-year performance period.Any awards earned for each of the first two years are accrued and do not vest until completion of the three-year performance period. Reflects RSUs which vest on the third anniversary date of the grant and for Mr.Keller includes a special retention award of 500,000 RSUs which vests on January2, 2015, unless otherwise accelerated.See “Compensation Discussion and Analysis—Special Retention Award for Mr.Keller.” Amounts shown represent unqualified stock options awarded under the LTIP. The exercise price per share of each stock option award equals the average of the high and low sales price of a share of Company common stock on the date of grant as reported on the New York Stock Exchange. Amounts represent the grant date fair value of each equity award granted in 2011 in accordance with FAS 123 (R). Outstanding Equity Awards at Fiscal Year End The following table sets forth information concerning unexercised stock options and stock settled stock appreciation rights, restricted stock units that have not vested and equity incentive plan awards as of December31, 2011 for each of the executive officers named in the 2011 Summary Compensation Table. 26 Option and SSAR Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) or SSARs Exercisable Number of Securities Underlying Unexercised Options (#) or SSARs Unexercisable(1) Option or SSARs Exercise Price ($) Option or SSARs Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares of Units That Have Not Vested ($)(3) Equity Incentive Plan Awards: Number of Unearned Units That Have Not Vested (#)(4) Equity Incentive Plan Awards: Market Value of Unearned Units That Have Not Vested ($)(3) RobertJ. Keller — 87,700 8.93 5/18/2017 — 0.81 2/25/2016 39,700(6) 383,105 — 2.59 11/7/2015 23,000(7) 221,950 32,900(9) 317,485 17,350(10) 167,428 Boris Elisman — 47,600 8.93 5/18/2017 21,600(6) 208,440 50,000(2) 0.81 2/25/2016 11,000(8) 106,150 21,400 — 4/6/2015 11,450(9) 110,493 7,000 — 21.49 3/15/2014 9,417(10) 90,874 40,000 — 22.68 12/6/2012 39,877 — 19.59 11/28/2014 Neal V. Fenwick — 8.93 5/18/2017 14,200(6) 137,030 0.81 2/25/2016 11,000(8) 106,150 21,400 — 14.02 3/18/2015 11,900(9) 114,835 14,500 — 21.49 3/15/2014 6,217(10) 59,994 90,000 — 12/6/2012 71,780 — 10/27/2014 39,877 — 14.42 9/28/2013 20,400 — 12.32 9/22/2012 Christopher M. Franey — 28,600 8.93 5/18/2017 13,000(8) 125,450 66,667 33,333(2) 0.81 2/25/2016 4,530(8) 43,715 9,600 — 14.02 12/10/2015 9,200(9) 88,780 5,667(10) 54,687 Thomas H. Shortt — 28,600 8.93 5/18/2017 13,000(6) 83,333 1.09 3/31/2016 10,751(9) 54,687 Unless otherwise noted, stock option and stock-settled stock appreciation awards vest ratably over the first three anniversaries of their original grant dates.Un-exercisable stock options and SSARs would accelerate and become immediately exercisable upon the death or disability of the named executive officer or upon a change-in-control. Award is in the form of SSARs. Reflects the value as calculated based on the $9.65 closing price of the Company’s common stock on December30, 2011. These amounts consist of unearned PSUs for the remainder of the respective 2010-2012 and 2011-2013 performance periods at a threshold level of performance.The vesting of these unearned PSUs could accelerate under the following circumstances: Event Result Involuntary termination Award would vest pro-rata, provided that the termination occurs after June30 of the last year of the three-year performance grant cycle. Retirement Award would vest pro-rata. Death, Disability or Change-in-Control Award would fully vest. Time vested restricted stock units that vest and convert into the right to receive an equal number of shares of the Company’s common stock on January2, 2015 provided Mr.Keller remains an employee of the company at that time.The vesting of these stock units could accelerate under the following circumstances: Event Result Involuntary Termination Award would fully vest provided the termination occurs following the pending merger with MCOP. Retirement Award would not vest. Death, Disability or Change-in-Control The award would fully vest. Time vested restricted stock units that vest and convert into the right to receive an equal number of shares of the Company’s common stock on May18, 2014 provided the named executive officer remains and employee of the Company at that time.The vesting of these stock units could accelerate under the following circumstances and conditions. 27 Event Result Involuntary termination Award would be prorated to date of separation. Retirement Award would vest pro-rata. Death, Disability or Change-in-Control Award would fully vest. Time vested restricted stock units that vest and convert into the right to receive an equal number of shares of the Company’s common stock on November7, 2012 provided Mr.Keller remains in the employ of the Company at that time.The vesting of these stock units could accelerate under same conditions as described in footnote (6) above. Time vested restricted stock units that vest and convert into the right to receive an equal number of shares of the Company’s common stock on March19, 2012 for Messrs. Fenwick and Elisman and December10, 2012 for Mr.Franey, provided the named executive officer remains an employee of the Company at that time.The vesting of these stock units could accelerate as discussed in the footnote (6) above. Represents PSUs from the 2010-2012 grant that have been earned based on 2010 and 2011 performance and will vest and convert into an equal number of shares of the Company’s common stock on December31, 2012, provided that the officer remains in the employ of the Company as of that date.Under the events described in footnote (4) above, earned PSUs may become fully vested, except in the case of an involuntary termination that occurs prior to June30 of the third year of the three-year performance cycle. Represents PSUs from the 2011-2013 grant that have been earned based on 2011 performance and will vest and convert into an equal number of shares of the Company’s common stock on December31, 2013 provided that the officer remains in the employ of the Company as of that date.Under the events described in footnote (4) above, earned PSUs may become fully vested, except in the case of an involuntary termination that occurs prior to June30 of the third year of the three-year performance cycle. 2011 Option Exercises and Stock Vested The following table describes the number of shares acquired and the dollar amounts realized by named executive officers during the most recent fiscal year on vesting of restricted stock and exercise of SSARs.There was no exercise of stock options or vesting of PSUs by any of the named executive officers for the fiscal year ended December31, 2011. Name SSAR Awards Number of Shares Acquired on Exercise (#) SSAR Awards Value Realized on Exercise Stock Awards Number of Shares Acquired on Vesting (#) Stock Awards Value Realized on Vesting ($)(3) RobertJ. Keller Boris Elisman — — 3,500(2) 30,905 Neal V. Fenwick — — 6,000(2) 52,980 Christopher M. Franey — Thomas H. Shortt — The value realized represents the difference between the strike price of the SSAR and the fair market value of the Company’s common stock on the date of exercise. The value realized on the vesting of stock awards is the fair market value of our common stock at the time of vesting.For Mr.Keller, these RSUs were granted November7, 2008 and vested November7, 2011; for Messrs. Elisman and Fenwick, these RSUs were granted on March16, 2007 and vested March16, 2011. The fair market value of our common stock used for purposes of this table is the average of the high and low share trade prices of the underlying stock on the date of exercise or vesting as the case may be as reported on the New York Stock Exchange. PENSION BENEFITS Name Plan Name Years of Credited Service (1) (#) Present Value of Accumulated Benefit(2) ($) Payments During Last Fiscal Year ($) RobertJ. Keller ACCO Pension — — — Supplemental Pension — — — Boris Elisman ACCO Pension 4 59,000 — Supplemental Pension 4 56,000 — Neal V. Fenwick ACCO Europe Pension 22 — ACCO Pension 3 48,000 — Supplemental Pension 3 59,000 — 28 Retirement Agreement 3 102,000 — Christopher M. Franey ACCO Pension — — — Supplemental Pension — — — Thomas H. Shortt ACCO Pension — — — Supplemental Pension — — — The Pension Benefits table provides information regarding the number of years of credited service, the present value of accumulated benefits, and any payments made during the last fiscal year with respect to the ACCO Pension, the Company’s 2008 Amended and Restated Supplemental Retirement Plan (“Supplemental Pension”), the ACCO Europe Pension Plan (“ACCO Europe Pension”), and the retirement agreement for Mr.Fenwick. Amounts reported above as the actuarial present value of accumulated benefits under the ACCO Pension and the Supplemental Pension are computed using the interest and mortality assumptions that the Company applies to amounts reported in its financial statement disclosures, and are assumed to be payable at age 65.The interest rate assumption is 5.01% for both plans.The mortality table assumption for the ACCO Pension is the 2011 Static Table for Annuitants per section1.430(h)(3)-1(e) of the Internal Revenue Code for healthy lives.The mortality table assumption for the Supplemental Pension is the same.Amounts reported above as the actuarial present value of accumulated benefit for Mr.Fenwick under the ACCO Europe Pension assumes an interest rate of 4.7%, an inflation rate of 2.5%, an exchange rate (as of December31, 2011) of $ 1.5391 to One British Pound and utilizes the PCMA00 Base table with Year-of-Birth Medium Cohort improvements and a 1% floor.Amount reported as the actuarial present value of accumulated benefit for Mr.Fenwick under his retirement agreement is computed using the same U.S. mortality and interest assumptions as apply under his respective U.S. pension plans, above, net of the applicable offset for those other benefits provided under his retirement agreement. The ACCO Pension is a broad-based, tax-qualified defined benefit pension plan, which provides a monthly cash benefit upon retirement to eligible employees of the Company.In general, eligible employees include all salaried and certain hourly paid employees (regularly scheduled to work at least twenty hours per week) of the Company, except leased employees, independent contractors, certain collectively-bargained employees, and employees accruing benefits under an affiliated company foreign pension plan.Employees must complete one year of service to participate in the ACCO Pension and five years of service to vest in the benefit.The determination of benefits under the ACCO Pension is based upon years of credited service with the Company and its participating U.S. subsidiaries and the average of the highest five consecutive years of earnings within the last ten years of vesting service.“Eligible Earnings” include base pay and certain regularly occurring bonuses, but do not include amounts that have been deferred and, for years of credited service prior to 2002, annual bonuses.All benefit service and accruals for benefits under the ACCO Pension and the Supplemental Pension (described below) have been frozen as of March6, 2009.As a result no additional benefits will accrue from that date for any of the named executive officers unless action is taken by the Board of Directors to reinstate any such benefits. The Supplemental Pension is an unfunded nonqualified defined benefit pension plan which covers compensation and benefit amounts in excess of the Internal Revenue Code’s qualified plan limits in the ACCO Pension, and taking into account in determining benefits any compensation amounts deferred under the Company’s former deferred compensation plan.None of the named executive officers participated in that plan.Otherwise, the provisions of the Supplemental Pension are generally the same as those of the ACCO Pension.Participants in the Supplemental Pension may separately elect from the optional forms of payment of benefits available under the ACCO Pension other than a lump-sum.Certain other restrictions on payment apply to the Supplemental Pension, consistent with the requirements of Internal Revenue Code Section409A. Benefits under the ACCO Pension and Supplemental Pension are calculated in the following manner:A participant’s benefit for credited service accrued prior to January1, 2002 equals the product of (A)his years of credited service multiplied by (B)the sum of (i)0.75% of Eligible Earnings up to the participant’s applicable Social Security-covered compensation amount, plus (ii)1.25% of the participant’s final Eligible Earnings in excess of the participant’s applicable Social Security-covered compensation 29 amount (up to a maximum of thirty years).The participant’s benefit for credited service accrued since January1, 2002 equals the product of (C)his years of credited service multiplied by (D)1.25% of the participant’s final average Eligible Earnings, except that for years of credited service since January1, 2007, the annual benefit accrual rate is 1.00% instead of 1.25%.As described above for the year 2009, Eligible Earnings and credited service will be determined as of March6, 2009 unless subsequent action to reinstate benefit accruals is taken by the Compensation Committee of the Board of Directors.Participants are fully vested in benefits after five years of service, with no vesting prior to that date.None of the above named executives are entitled to additional credited service other than that which has been earned during their employment. Several forms of benefit payments are available under the ACCO Pension and the Supplemental Pension.The Pension Plan offers a single life annuity option, 5 and 10-year period certain and life annuity options, 50%, 75% and 100% joint and contingent beneficiary options, and a social security benefit adjustment option.Minimum lump-sum distributions of benefits are available if less than or equal to $1,000.The payout option must be elected by the participant before benefit payments begin.Each option available under the Pension Plan is actuarially equivalent. Normal retirement benefits commence at age 65.Under the ACCO Pension and Supplemental Pension, early retirement benefit payments are available in an actuarially reduced amount to participants upon attainment of age 55 and completion of at least five years of vesting service.The ACCO Pension and Supplemental Pension both recognize prior service with Fortune Brands, Inc. and other companies previously related to the Company, for periods before the spin-off of the Company on August16, 2005, for vesting purposes. Mr.Fenwick is also entitled to a pension benefit under the ACCO Europe Pension in which he participated until April1, 2006.The ACCO Europe Pension is a broad-based, defined benefit pension plan which provides a benefit upon retirement to eligible employees of ACCO UK Limited and certain other European subsidiaries of the Company.Mr.Fenwick was eligible to participate in the ACCO Europe Pension Plan based on his prior European employment with the Company.Benefits are payable upon retirement at or after age 62 with twenty years of credited service, as a single life annuity, in an amount equal to two-thirds (2/3) of Mr.Fenwick’s final Pensionable Earnings while a participant in this plan.Pensionable Earnings are defined as Mr.Fenwick’s base salary for the preceding full year prior to April1, 2006 together with the average annual bonus paid for the preceding three years.Benefits under this plan are based on the higher of (1)pensionable earnings for the full year immediately prior to April1, 2006, or (2)the average of any three consecutive years of pensionable earnings in the last ten years prior thereto.Mr.Fenwick is fully vested in this benefit.He became eligible for early retirement under this plan upon attainment of age 50 in 2011. Mr.Fenwick has entered into a retirement agreement with the Company that provides him a supplemental retirement benefit based on credit for his service prior to April1, 2006 with predecessors of the Company and its then-affiliates while participating as an employee of the Company’s United Kingdom subsidiary.Under the retirement agreement, Mr.Fenwick is entitled to a supplemental nonqualified benefit upon retirement over and above what is provided them under the Company’s defined benefit pension plans.The benefit provided under the retirement agreement equals the excess of (i)a tentative benefit under the Company’s defined benefit pension plans, as described above, computed based on his combined service with the Company and its non-participating then-affiliates but applying the Company Pension accrual rate as in effect on January1, 2007 (1.00% per year of service, as described above) over (ii)the sum of the actual benefit amounts due to him from such Company and then-affiliate pension plans in respect of his participation in such plans.In each case, the benefit is expressed as an unreduced single life annuity payable at an age 65 normal retirement age. 30 See also “Retirement Benefits” in the Compensation Discussion and Analysis sectionof this Proxy Statement for additional discussion of the Company’s defined benefit and other retirement plans. POTENTIAL PAYMENTS UPON TERMINATION OR A CHANGE-IN-CONTROL The Company does not have written employment agreements with any of its executive officers.Although the Company has entered into a severance and change-in-control agreement with one executive officer, none of the named executive officers are covered by any such agreement.Executive officers, including the named executive officers, are covered by the Company’s Executive Severance Plan at December31, 2011 and continue to be so covered as of the date of this Proxy Statement. The Company’s Executive Severance Plan provides the named executive officers the following payments and benefits upon (i)an involuntary termination without “cause” and (ii)voluntary termination for “good reason” or involuntary termination without “cause” within 24 months after (and in certain circumstances preceding) a change-in-control: · Involuntary Termination:24 months of base salary and two years of target bonus for the year of separation for Mr.Keller and 21 months of base salary, one year of target bonus for each of the other named executive officers. · Change in Control Termination:2.99 times base salary plus 2.99 times bonus for the year of separation for Mr.Keller and 2.25 times base salary plus 2.25 times bonus for the year of separation for each of the other named executive officers.The bonus amount is based on the greater of (i)a target bonus for the year of the named executive officer’s termination, or (ii)the bonus that would be paid using the Company’s most recent financial performance outlook report that is available as of the named executive officer’s termination date.The executive would also receive a pro-rata annual bonus for the year of the executive’stermination up through and including the termination effective date based on the greater of the latest projected performance level of the Company for that year or the target award. · Outplacement services for an amount not to exceed $60,000 for Mr.Keller and $30,000 for each other named executive officer. · Gross-up payment for any “golden parachute” excise tax that may be payable by them under Section4999 of the Internal Revenue Code, plus any income and employment taxes on the gross-up payment, with respect to the severance payments and other benefits due to them (whether under the Executive Severance Plan or otherwise), unless the amount of any “excess parachute payments” paid or payable by them does not exceed 330% of the executive’s “base pay” as determined pursuant to Section280G of the Internal Revenue Code, in which case the gross-up payment is not paid and the severance and other golden parachute payments would be reduced so that no amount would constitute an “excess parachute payment” for purposes of Sections280G and 4999 of the Internal Revenue Code; and · Any amounts payable under the Executive Severance Plan are reduced by amounts payable to a named executive officer under any other severance plan applicable to the executive or agreement that has been entered into between the Company and the executive. 31 Medical and other welfare benefits continue for the executive’s severance period on the same cost-sharing basis as if employment had not terminated.No severance or change-in-control payments would be made until the named executive officer executes a release waiving any and all claims the executive may have against the Company. The following tables set forth for each named executive officer the estimated payments and other benefit amounts that would have been received by the named executive officer or his estate if his employment had terminated on December31, 2011, under the following circumstances: · termination by the executive for retirement; · termination by the Company without cause; or · following (or in certain circumstances preceding) a change-in-control, a termination by the Company without “cause” or by the executive for “good reason”; or termination as a result of death or disability. No enhanced benefits would be provided to an executive if a termination was involuntary for cause or voluntary (except in the case of a retirement) except at the discretion of the Board of Directors. In preparing the tables it is assumed that the named executive officer has no earned but unpaid salary or accrued and unused vacation benefits at the time of termination and that the values reflect compensation in addition to what they would have earned had the described event not occurred. RobertJ. Keller Termination by Executive for Retirement Termination by Company without cause Termination by the Company without cause or by the executive for “good reason” following a change in control Death or Disability Payments and Benefits Compensation: Cash severance(1) $
